Citation Nr: 1331990	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

2.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse provided testimony during a hearing before the undersigned at the RO in April 2011.  A transcript is of record.  

The Board remanded the claim in December 2011 and December 2012 for additional development.  Unfortunately, the requested development has not yet been completed.  

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its December 2012 remand, the Board noted evidence indicating that service records were mailed to the Los Angeles, California, RO on March 16, 1970, under a different claims number and that it was unclear whether those records were associated with the claims file.  Although the Board had requested in a prior remand that an attempt be made to obtain those records, if available, there was no indication that such an attempt had been made.  The Board requested once again that the agency of original jurisdiction (AOJ) determine whether such records were available.  

A print out from the Beneficiary Identification Records Locator Subsystem (BIRLS), an internal VA database used for tracking claims filed at the RO, indicated that a claims file associated with the other claims number had been transferred from the Records Management Center (RMC) to a VBA Records Storage facility in July 2007.  There is no indication in the record that that claims file has been obtained and associated with the Veteran's current claims file or that the VBA Records facility had been contacted regarding the records.  A March 2013 Formal Finding of Unavailability of treatment records from the service department indicated that only the National Personnel Records Center (NPRC) had been contacted regarding these records.  

In the December 2012 remand, the Board requested that all appropriate sources be contacted in order to determine whether there are additional service treatment records, not yet associated with the claims file, associated with the current appeal.  All efforts to obtain these records were to be documented and were to end only if the evidence does not exist or further efforts to obtain them would be futile.  

As the Board's December 2012 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to determine if there are outstanding service records associated with the other claims file number, 25 68 6485, including at the Los Angeles RO and the VBA Records Storage facility noted in the BIRLS print out.  All efforts to locate these records should be fully documented in the claims file and should end only if the evidence or information does not exist or it is determined that further efforts to obtain them would be futile.  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder.   

2.  After completing the above requested development, consider whether additional development is necessary in light of any new evidence obtained, to include obtaining an addendum to a VA examination.  If so, complete all necessary development.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit is sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


